IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10105
                         Conference Calendar
                          __________________

RONNIE TIMMONS,

                                       Plaintiff-Appellant,

versus

COUNTY OF DALLAS, AND
JIM BOWLES,

                                       Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-1822-H
                        - - - - - - - - - -
                          (March 23, 1995)

Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     A district court may dismiss an in forma pauperis complaint

if it is frivolous, that is, if it lacks an arguable basis either

in law or in fact.    Denton v. Hernandez, 112 S. Ct. 1728, 1733-34

(1992).   A 28 U.S.C. § 1915(d) dismissal is reviewed for abuse of

discretion.    Id. at 1734.

     Although this court liberally construes the writings of pro

se appellants, arguments must be briefed to be preserved.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (citations

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                            No. 95-10105
                                 -2-


omitted).    Timmons does not in any way brief any issue on this

appeal.    Timmons' appeal does not demonstrate that the district

court abused its discretion in dismissing his complaint as

frivolous.    The appeal is DISMISSED as frivolous.   See Fifth Cir.

R. 42.2.